The decision on which the defendant sought review was made in the Superior Court and appeal therefrom was to a single justice of the Appeals Court. G. L. c. 261, § 27D. The defendant has not demonstrated “the absence of an alternative, effective remedy.” See Soja v. T.P. Sampson Co., 373 Mass. 630, 631 (1977), and cases cited. The single justice did not commit an error of law or abuse his discretion.

Judgment affirmed.

The case was submitted on the papers filed, accompanied by a memorandum of law